DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/17/2022.
Applicant's election with traverse of Group I, claims 1-10 and species A-C Figs. 1-13 in the reply filed on 10/17/2022 is acknowledged.  The traversal is on the ground(s) that the application is not filed under 37 U.S.C. 371.  This is found persuasive but the following is a reason why the restriction remains proper under US practices.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design since the first means for conducting heat from the housing in claim 11 can be a heat pipe and does not require a spreader and a wedge as per claim 11.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process since it does not require a front face coupled to the movable heat spreader.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process since it does not require a front face coupled to the movable heat spreader.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The examiner would have to perform various search strategies unique to each device configuration.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A, B and C: Figs. 1-14
Species D: Figs. 16-19
Species E: Fig. 20
The species are independent or distinct because of the various heat exchanger and housing configurations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The examiner would have to perform various search strategies unique to each housing and movable heat spreader configuration.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4-5 are rejected as being dependent from claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spearing et al. (US Publication No.: 2009/0161312 hereinafter “Spearing”).
With respect to claim 1, Spearing discloses a device (Fig. 1, 10) comprising: a housing (Fig. 1, 12) configured as an enclosure for at least one electronic device (30, 32, 34); a heat spreader coupled to at least one surface of the housing (Fig. 1, cold plate 60 attached to 12), wherein the heat spreader includes at least one wedge (Fig. 17, wedges on 152, 153 and 222); and a moveable heat spreader coupled to the heat spreader (Fig. 1, 50 is attached to 60 via wedge in figure 17), wherein the moveable heat spreader is configured to be moveable relative to the housing (Para 0122), and wherein the moveable heat spreader includes at least one outer wedge configured to couple to the at least one wedge of the heat spreader (wedges on 152, 153 and 222), and wherein the at least one outer wedge is configured to be in slidable contact with the at least one wedge such that pressing the at least one moveable heat spreader in a first direction causes the moveable heat spreader to slide against the heat spreader and move away from the housing (Para 0122).
With respect to claims 3-4, Spearing discloses the device of claim 1 as discussed above. Spearing also discloses further comprising a front face coupled to the moveable heat spreader such that pressing the front face in the first direction causes the moveable heat spreader to move in the first direction (as per claim 3) wherein the moveable heat spreader is configured to move perpendicularly to the first direction relative to the front face (as per claim 4)(Fig. 17, 150 has a front face that allows it to be moved in left or right or up and down directions). 
It is noted that the phrases “such that pressing the front face cuases the moveable heat spreader to move in the first direction” and “is configured to move perpendicularly…” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
With respect to claim 8, Spearing discloses the device of claim 1 as discussed above. Spearing also discloses wherein the heat spreader is a separate component to the housing (60 is separate from 12).
With respect to claim 10, Spearing discloses the device of claim 1 as discussed above. Spearing discloses the claimed structure and is capable of the following intended use limitation of the device is configured to be inserted into a host chassis, heat from within the housing is conducted through the heat spreader, through the moveable heat spreader, and into the cold plate of the host chassis.
It is noted that the phrases “is configured to be inserted into a host chassis, heat from within the housing is conducted through the heat spreader, through the moveable heat spreader, and into the cold plate of the host chassis” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spearing et al. (US Publication No.: 2009/0161312 hereinafter “Spearing”) in view of Lee et al. (US Publication No.: 2014/0362531 hereinafter “Lee”).
With respect to claim 2, Spearing discloses the device of claim 1 as discussed above. Spearing is silent to the heat spreader further comprises: a first heat spreader located over a first surface of the housing; and a second heat spreader located over a second surface of the housing, wherein the second surface is opposite to the first surface, and wherein the moveable heat spreader comprises: a first moveable heat spreader slidably contacting the first heat spreader, and a second moveable heat spreader slidably contacting the second heat spreader.
Lee teaches a heat spreader on a first and second surfaces (Fig. 2, heat spreaders 250 on housing walls 211). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have duplicated the moveable heat spreader with the wedges of Spearing to be on a top and bottom surface of the housing as taught by Lee to increase surface area and heat transfer which would reduce the need for a fan and lower power consumption (Para 0008-0009).
Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Spearing et al. (US Publication No.: 2009/0161312 hereinafter “Spearing”).
With respect to claim 5, Spearing discloses the device of claim 3 as discussed above. Spearing is silent to the heat spreader further comprising: a shoulder screw slot defined in the front face; and a shoulder screw located in the shoulder screw slot, wherein the shoulder screw is configured to coupling the moveable heat spreader to the front face such that the moveable heat spreader slides perpendicularly to the front face.
Spearing teaches in another embodiment adding a shoulder screw slot and a shoulder screw (Fig. 28, 452 has end cap 472 or should screw slot and cap nut 474 or shoulder screw). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have added a screw slot and screw as taught by Spearing to add an additional locking mechanism (Para 0137).
With respect to claim 6, Spearing discloses the device of claim 1 as discussed above. Spearing is silent to further comprising a plurality of fasteners pulling the moveable heat spreader into the heat spreader.
Spearing teaches in another embodiment adding a plurality of fasteners that pulls the heat spreader (Fig. 28, 452 has end cap 472 and cap nut 474). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have added the fasteners as taught by Spearing to add an additional locking mechanism (Para 0137).
With respect to claim 9, Spearing discloses the device of claim 3 as discussed above. Spearing is silent to the heat spreader wherein the heat spreader is formed part of the housing. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the heat spreader formed as a part of the housing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763